DETAILED ACTION
This office action is responsive to communication filed on August 17, 2022.  Claims 1-5 and 7-20 are pending in the application.  Claim 3 is withdrawn.  Claims 1, 2, 4, 5 and 7-20 have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0286737).

	Consider claim 1, Kim et al. teaches:
	An integrated image sensor and lens assembly (see figures 1 and 2) comprising: 
	a first member (sealing member, 120) including a set of internal threads (see figure 2, paragraphs 0024 and 0035) and a non-threaded portion spaced axially from the set of internal threads along an optical axis of the integrated image sensor and lens assembly (See the non-threaded inner portion of the first member (120) in figure 2.); 
	a second member (lens barrel, 110) extending into the first member (120, see figure 1) and extending radially outward in relation to the first member (120) such that the second member (110) overlies an uppermost surface of the first member (120) along the optical axis (see figure 1, paragraph 0024), the second member (110) supporting at least one lens (“a plurality of lenses”, paragraph 0024) and including a set of external threads configured for engagement with the set of internal threads (see figures 1 and 2, paragraphs 0024 and 0035), wherein the first member (120) includes a tubular body portion (see figure 2) having a first end spaced a first distance from the at least one lens (i.e. of lens barrel 110, see figure 2) and an opposite second end spaced a second distance from the at least one lens greater than the first distance (see figure 2), the non-threaded portion being located adjacent to the first end (i.e. the upper end, see figure 2); and 
	an adherent (bonding part, 170) located between the first member (120) and the second member (110, see figure 1) to fixedly connect the first member (120) and the second member (110, see figure 1, paragraph 0032).

	Consider claim 2, and as applied to claim 1 above, Kim et al. further teaches that the at least one lens includes a plurality of lenses (“plurality of lenses”, paragraph 0024) spaced axially along the optical axis (i.e. for imaging objects onto the image sensor, paragraph 0024).

	Consider claim 4, and as applied to claim 1 above, Kim et al. further teaches that the set of internal threads and the set of external threads are configured to maintain the optical axis in substantially perpendicular relation to a focal plane (see figure 1, paragraph 0024).

	Consider claim 5, and as applied to claim 4 above, Kim et al. further teaches that the set of internal threads and the set of external threads are configured such that relative rotation between the first member (120) and the second member (110) causes a shift in the focal plane along the optical axis (i.e. when the lens barrel (110) is screwed into the sealing member (120), paragraphs 0024 and 0035).

	Consider claim 7, and as applied to claim 1 above, Kim et al. further teaches that the tubular body portion includes a non-threaded outer surface (see 120 of figure 2).

Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 8, the prior art of record does not teach nor reasonably suggest an integrated image sensor and lens assembly comprising the combination of a first member supporting a lens defining an optical axis, the first member including: a non-threaded exterior surface; and a threaded exterior surface positioned axially between the non-threaded exterior surface and the lens; a second member arranged concentrically with respect to the first member; a third member arranged concentrically with respect to the first member and the second member, the first member extending radially outward in relation to the third member such that the first member overlies an uppermost surface of the third member along the optical axis, the third member including a tubular body portion defining a non-threaded exterior surface, the tubular body portion including: a first end spaced a first distance from the lens; a second end spaced a second distance from the at least one lens greater than the first distance; internal threads located between the first end and the second end, and a non-threaded portion extending from the first end towards the internal threads; and an adherent securing together at least one of the first member, the second member, and the third member, as recited in claim 8.

	Claims 9-14 are allowed as depending from an allowed claim 8.

	Consider claim 15, the prior art of record does not teach nor reasonably suggest an integrated image sensor and lens assembly comprising the combination of a first member including: a tubular body portion with a lower end and an upper end positioned opposite to the lower end, the tubular body portion defining a generally uniform inner diameter along an optical axis of the integrated image sensor lens assembly; a set of internal threads extending between the lower end and the upper end; and a non-threaded portion extending from the set of internal threads to the upper end; a second member extending into the first member and configured to overlie an uppermost surface of the first member, the second member including: an outer surface including: a set of external threads configured for engagement with the set of internal threads; and a non-threaded portion spaced axially from the set of internal threads along the optical axis; and a non-threaded inner surface; a third member extending into the second member, the third member supporting a lens and including a non-threaded outer surface positioned adjacent to the non-threaded inner surface of the second member; and an adherent located between the second member and the third member to fixedly connect the second member and the third member, as recited in claim 15.

	Claims 16-20 are allowed as depending from an allowed claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yang (US 2011/0194022) teaches (figure 1) an integrated image sensor and lens assembly comprising a second member (120) extending into a first member (130), wherein the first and second members (120, 130) are coupled via threads (see figure 1) and wherein the second member (120) has a radial extension extending over the upper surface of the first member (130, see figure 1).
Tu et al. (US 7,554,599) teaches (figure 2) an integrated image sensor and lens assembly comprising a second member (50) extending into a first member (48), wherein the first and second members (48, 50) are coupled via threads (see figure 2) and wherein the second member (50) has a radial extension extending over the upper surface of the first member (48, see figure 2).
Kinoshita et al. (US 2008/0309807) teaches (figures 18) an integrated image sensor and lens assembly comprising a second member (212) extending into a first member (216), wherein the first and second members (216, 212) are coupled via threads (see figure 18) and wherein the second member (212) has a radial extension extending over the upper surface of the first member (216, see figure 18).
Chen (US 7,084,391) teaches (figure 2) an integrated image sensor and lens assembly comprising a second member (32) extending into a first member (31), wherein the first and second members (31, 32) are coupled via threads (see figure 2), wherein the second member (32) has a radial extension extending over the upper surface of the first member (31, see figure 18) and wherein a third member (1) is arranged concentric with the first and second members (see figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696